Mr. Justice Morris
delivered the opinion of the Court:
The first of the instructions set forth in the statement of the case need not be considered at this time. Those numbered ten and eleven were properly refused, for the reason, if for no other, that they restrict the right of recovery to the flood of July 1, 1889, when the claim of the plaintiff was for damages both from that flood and from the flood of August 1, 1889, and there was testimony tending to show loss by both floods, and negligence of the defendant in regard to both, although it is undoubtedly true that the testimony on both sides was mainly directed to the circumstances of the flood of July 1. But a more serious question arises in regard to the rejected instructions numbered two and five.
*505While the defense struggled resolutely to disprove the. existence of any obstructions in the sewers at the time of the storm, its main contention was that the disaster was a providential visitation, or “ act of God,” against which the defendant could not have guarded by the exercise of any ordinary prudence and care; and there was testimony strongly tending to support this theory. It is conceded that the rainfall was an extraordinary and most unusual one; and it is apparent also that it came about the time of high tide, when it was most liable to cause an overflow. Undoubtedly, therefore, the defendant was entitled to an instruction on this head; and the instructions numbered two and five, requested on its behalf, seem to be unobjectionable under the circumstances of this case. Consequently, we must regard it as an error on the part of the court to have refused to give these instructions, unless it appears that it has in some way covered the subject matter of them in its charge or in some of the other instructions which were actually given to the jury.
Among the instructions given on behalf of the defendant was one, which is numbered four in the record, to the effect that, if the capacity of the sewer was not sufficient to carry off the rainwater which fell on the two occasions referred to in the declaration, and this was the cause of the injury, and not any obstruction of sand or gravel, the plaintiff should not recover. And there was also an instruction requested by the defendant and granted, which is numbered nine in the record, to the effect that, if the cause of the overflow was the sudden and extraordinaiy rainstorms that occurred on the days specified, and was not caused or contributed to by any accumulation, if such there was, of sand or gravel in the sewers, the plaintiff was not entitled to recover. But the first of these two instructions plainly has reference only to the matter of the normal capacity of the sewers, and the rule that, in such an action as the present, the municipal authorities should not be held responsible for errors of judgment; and the other, when carefully analyzed, will be *506seen to be no more than an instruction to the effect that, if the damage was caused by the storm and not by any alleged obstruction, the plaintiff was not entitled to recover. Neither one of these instructions touches the question of a providential visitation. And nowhere else in the record, either in any of the instructions given on behalf of either side, or in the judge’s charge to the jury, do we find that the attention of the jury is in any manner directed to the question.
It is very true that, in one part of his charge, the judge says: “If this.injury was caused by the faulty construction of the sewer, or by its want of capacity, or was caused in any other way in the world except by the sewer being obstructed, the plaintiff has got no case and cannot recover.” And it might be assumed that this very general and sweeping expression, “or was caused in any other way in the world except by the sewer being obstructed,” is sufficient to cover the case of a providential visitation or any other possible case. And so probably in one sense it is. But vague generalities addressed to a jury cannot supply the place of specific instructions. The very purpose of instructions is to direct the attention of the jury specifically to the matters relied on by the parties, and to remove the subject of controversy from the domain of vague generality. Thorwegan v. King, 111 U. S., 549 ; United States v. Bank of the Metropolis, 15 Pet., 377.
Of course, the judge was not bound to give the instructions requested by the defendant in the precise terms in which they were requested. But when a prayer for instructions is presented to a trial judge, and the prayer itself is sound in law and applicable to the testimony in the case, it is error in him not to instruct the jury in some sufficient form specifically, and not by vague generalities, upon the precise point to which the instruction is directed, if it is a material point in the case. This was not done in the present instance; and we must regard the failure to do so as error.
Several other questions are raised by the record, which it does not seem to be necessary for us to determine at this *507time; and it is possible-that some of them at least may not re-appear in a new trial.
For the reasons indicated we must reverse the judgment of the court below, with costs; and remand the cause with instructions to set aside the verdict, and to award a new trial.

Reversed.